Evans, Judge:
This appeal to reappraisement has been submitted for decision upon stipulation of counsel for the parties hereto.
It is HEREBY stiphlated and agreed, by and between the attorneys for the respective parties, that the merchandise described in and covered by the above reappraisement consists of methyl anthranilate, a coal-tar aromatic chemical, exported from Switzerland on September 29, 1938; that it was entered at $2.25 per pound, less 1% cash discount, representing the American selling price of a similar domestic competitive article under Section 402 (g) of the Tariff Act of 1930; that in making his return the appraising officer inadvertently checked the entered price of $2.25 per pound without allowing the 1% cash discount; that the said 1% 'cash-discount was freely offered to all purchasers in the ordinary course of trade in this country during the period involved, and is properly ‘deductible in arriving at American selling price under Section 402 (g).
It is further stipulated and agreed, that this case may be submitted on the foregoing stipulation.
In harmony with the stipulation, I find the American selling price as defined in section 402 (g) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value is as stated above. Judgment will be rendered accordingly.